10 A.3d 899 (2010)
COMMONWEALTH of Pennsylvania, Respondent
v.
In the Interest of M.W., Petitioner.
No. 253 EAL 2010.
Supreme Court of Pennsylvania.
December 21, 2010.

ORDER
PER CURIAM.
AND NOW, this 21st day of December, 2010, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to the remaining issues. The issue, rephrased for clarity, is:
Does the Juvenile Act require a juvenile court to enter on the record an adjudication of delinquency once the court finds that the juvenile has committed the acts alleged in the delinquency petition, or is an additional finding that the juvenile is in need of treatment, supervision, or rehabilitation necessary to enter an adjudication of delinquency?